Citation Nr: 1541159	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 n Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent, prior to January 14, 2013, and a rating in excess of 40 percent from that date, for service-connected lumbar spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to October 1988, from November 1990 to April 1991, and from February 2005 to May 2006.  He also completed multiple terms of reserve service. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2006 rating decision in which the RO in Columbia, South Carolina, inter alia, granted service connection for degenerative arthritis of the lumbar spine and assigned a 10 percent disability rating, effective May 29, 2006.  The RO notified the Veteran of the rating decision by a January 2007 letter.  In March 2007, he filed a notice of disagreement (NOD).  Jurisdiction of the claims file was subsequently transferred to the RO in Atlanta, Georgia.  A statement of the case (SOC) was issued in November 2008 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.  The Atlanta RO issued a supplemental SOC (SSOC)in August 2009.

In January 2013, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  During the January 2013 Board hearing, the Veteran submitted additional evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).

Because the Veteran has disagreed with the initial rating assigned following the awards of service connection for degenerative arthritis of the lumbar spine with radiculopathy, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).



In March 2013, the Board remanded the matter here on appeal for further development.  In August 2013, the Veteran was assigned a higher, 40 percent rating for his lumbar spine disability.   However, inasmuch as higher ratings are available before at after that date,  and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher ratings (now characterized to encompass both stages) remains viable on appeal.  Id; ; AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, the record on appeal includes documents stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS); such documents have been reviewed in connection with this appeal.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is is warranted.

The Board notes that in the Veteran's March 2007 notice of disagreement, he stated that he had visited the VA neurosurgery clinic in Nashville, Tennessee, on March 9, 2007, and was told that he needed to have surgery on his back due to a bulging disc.  These records are not in the claims file.  As such records are relevant to the appeal period, the Board finds that a remand is necessary to obtain the missing treatment records.  Additionally, the AOJ should obtain any outstanding, recent VA treatment records.  In this regard, the most recent VA treatment records in the claims file are dated April 6, 2013, from the Nashville VA HCS (Healthcare System), and April 25, 2014, from the Chattanooga CBOC (Community Based Outpatient Clinic).

While this matter on remand, to ensure that all due process requirements are met, and the record is complete, the OJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal (particularly, as regards private treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Vereran to undergo further examination, if appropriate) prior to adjudicating the claim for higher ratings on appeal.   Thr AOJ's adjudication of the claim should include continued consideration of whether any, or any further, staged rating is warranted.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Nashville VA HCS and the Chattanooga CBOC records dated since April 6, 2013, and April 25, 2014, respectively.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private(non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,  notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

5.  After completing the requested actions, and any additional notification and/or development action deemed warranted (to include arranging for the Veteran to undergo further examination, if appropriate), readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority (to include continued consideration of whether any, or any further, staged rating is warranted).

6.  If any  benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




